Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 10 May 2021 in which claims 1, 6 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 10 December 2020 are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-2, 6-7, 12, 14-17, 52 are under prosecution.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 12, 14-17, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1-2, 6-7, 12, 14-17, 52 are indefinite in Claim 1 for the recitation “to form a roughened external surface” because the recitation utilizes active language “to form” such that it is unclear whether the recitation defines a process of using the microbead.   The claim does not define the microbead having a roughened exterior surface.  Thus it is unclear how and/or whether the above recitation further defines the beads and exterior surface.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, 12, 14-17 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelhaus (2009/0302235, published 10 December 2009) and Fournier-Bidoz et al (2012/0156490, filed 23 June 2008 as defined by Sigma-.
Regarding Claims 1 and 6, Himmelhaus teaches a bead comprising a metal nano-shell and mixture of fluorophores (e.g. quantum dots), the mixture comprising different species (i.e. two or more populations) (e.g. ¶ 16, ¶ 34, Example 1) and teaches the polystyrene core is functionalized with carboxylic groups to facilitate formation of the metal shell (e.g. ¶ 172).  Himmelhaus teaches the bead further comprises target-specific capture probes e.g. proteins (e.g. ¶ 27, ¶ 129).
Himmelhaus specifically teaches the microbead comprising a metal shell and mixture of fluorophores e.g. quantum dots but does not define the mixture as a barcode.  
However, mixtures of quantum dots within polymeric beads were well-known as barcodes as taught by Fournier-Bidoz (e.g. ¶ 28, Example 1).   Fournier-Bidoz further teaches the barcodes comprise at least two populations of quantum dots having the same wavelength providing a unique barcode signature (¶ 130-131) and also teaches the beads comprises target-specific probes e.g. nucleic acids and proteins, Fig. 4, Example 4).
Furthermore, it is noted that the instant specification (e.g. ¶ 90 of the pre-grant publication) defines barcode as a microbead comprising one or more populations of fluorophores such as quantum dots. 
Therefore it would have been obvious to the ordinary artisan that the mixture of Himmelhaus would been deemed a barcode as broadly defined by the instant claim and the artisan would have been motivated to utilize the quantum dot mixture of Fournier-
Additionally, it is noted that Himmelhaus teaches the microbead comprises polystyrene (e.g. ¶ 53-55, ¶ 155) and Fournier-Bidoz teaches the similar bead wherein the polymer comprises poly(styrene-co-maleic anhydride) from Aldridge (Example 1 and Sigma-Aldridge defines the ratio of 3:1, page 1730).
The references do not teach a PS-PSMA ratio of 2:1-1:1, however, it is noted that the courts have stated that it is obvious to use routine experimentation to optimize conditions.  
It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  
Furthermore, polystyrene mixtures comprising a 2:1 ratio of PS: PSMA were well-known in the art of biosensors as taught by Nair (§ II-I).
Therefore, absent evidence to the contrary, one of ordinary skill would have reasonably utilized routine experimentation to adjust the PS:PSMA ratio (e.g. 2:1, 1:1) to optimize the polymer for its intended purpose based on the well-known and differing ranges of the mixture components known in the art.
The claims have been further amended to define the probe conjugated “directly to an external surface” of the metal nanoshell.
While the specification teaches functionalization of the metal nanoshell by conjugating the probe (e.g. ¶ 148 of the pre-grant publication), the specification does not define the meets and bounds of “directly” conjugating the probes.

Additionally, Grow teaches polystyrene beads coated with metal (e.g. silver or gold) having probes (i.e. bioconcentrator) covalently immobilized to the metal surface (e.g. fig. 6 and related text, e.g. paragraph spanning col. 43-44).
Grow further teaches the metal layer is roughened for producing “strongly enhanced signals” (e.g. col. 44, lines 20-28 and col. 51, lines 5-56).
The claim has been amended to define the mixed polymer comprising one or more carboxylic groups for bind and growing the metal shell to form a roughened external surface.   
 Himmelhaus specifically teaches the polystyrene core is functionalized with carboxylic groups to facilitate formation of the metal shell (e.g. ¶ 172).  While the reference does not define a roughened external surface, as noted above, the claim does not define the bead having a roughened surface.   Furthermore, Grow specifically teach metal coated polystyrene particles and Grow specifically teaches the advantages of having roughened surface but is silent regarding any binding between the metal and polystyrene.  
Therefore, the ordinary artisan would have reasonably desired a roughened surface for the external surface of the beads of Himmelhaus and/or Fournier-Bidoz based on the teaching of Grow. 
Regarding Claim 2, Himmelhaus teaches quantum dot fluorophores (e.g. ¶ 16) and Fournier-Bidoz teaches quantum dots (e.g. ¶ 26-28, Example 1).

Regarding Claims 14-15, Himmelhaus teaches the bead further comprises target-specific capture probes e.g. proteins (e.g. ¶ 27, ¶ 129).   Fournier-Bidoz also teaches the beads comprises target-specific probes e.g. nucleic acids and proteins, Fig. 4, Example 4).
Regarding Claims 16-17, as discussed above, it is unclear how and/or whether the properties recited in Claims 16-17 further define the barcode of Claim 1.   However, Himmelhaus teaches that the metal shell prevents degradation of the core materials (¶ 172) and teaches metal shell of 50-70nm (e.g. ¶ 53-55).   
Furthermore, it is noted that the instant specification (¶ 81 of the pre-grant publication) teaches that gold or silver shell of 50nm provide enhanced stability.  Therefore, the 50-70nm metal shell of Himmelhaus appears to encompass the materials providing the properties as defined by Claims 16-17.
Regarding Claim 52, Himmelhaus teaches embodiments of 20nm silver shell (Tables 1-2, originally filed Claim 18). 

Response to Arguments
Applicant asserts that the instantly claimed invention provides the advantages over curved surface microbeads i.e. stabilizes direct conjugation of the probe, enables multiple attachment sites and stabilizes biomolecules from desorption.   Applicant cites pages 17-11-30 and page 29, lines 5-10 for support of the asserted advantages. 
The arguments have been considered but are not found persuasive.   The passage on page 17 describes numerous functional and bifunctional groups for binding 
Applicant argues that Himmelhaus does not teach the probe directly conjugated to the external surface of the metal shell; carboxylic groups for binding the metal shell; or the PS-PSMA ratio as defined by the claim. 
Applicant acknowledges that Fournier-Bidoz teaches microbeads conjugated to biorecognition elements but argues that Fournier-Bidoz does not teach the probe directly conjugated to the external surface of the metal shell; carboxylic groups for binding the metal shell; or the PS-PSMA ratio as defined by the claim. 
Applicant argues that Nair does not teach the probe directly conjugated to the external surface of the metal shell; carboxylic groups for binding the metal shell; or the PS-PSMA ratio as defined by the claim. Applicant further argues that Nair does not provide any relevant teaching to the art of barcodes and therefore one of ordinary skill would not have been motivated to utilize the PS-SPMA ratio of Nair with the beads of Himmelhaus.
Applicant acknowledges that Grow teaches metal-coated microspheres having a roughened surface and covalently linked to biopolymers but argues that Grow is interested in microspheres on a planar surface for SERS.   But Applicant argues that Grow does not teach a PS-PSMA bead comprising carboxylic groups for binding the metal shell; or the PS-PSMA ratio as defined by the claim.  
From the above, Applicant argues that the prior art does not teach the invention as claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that the above rejection is based on the combination of Himmelhaus, Fournier-Bidoz, Grow and Nair.   It is maintained that because various ratios of PS-PSMA are known, the ordinary artisan would have reasonably utilized routine experimentation to derive a PS-PSMA ratio that optimizes the bead composition.  Therefore, absent evidence to the contrary it is maintained that the instantly claimed invention would have been an obvious modification of the prior art. 

Conclusion


 




	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634